Citation Nr: 0020515	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound to Muscle Group XX, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1942 to March 1946.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  At the same time, it should be noted that 
the nature of the original injury remains an especially 
pertinent factor in assigning disability evaluations for 
muscle injuries due to gunshot wounds.  38 C.F.R. § 4.56.  
The exact location of the wound is also relevant to the 
proper evaluation of the present case.  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56.  

In the present case, there is conflicting data as to the 
exact location and trajectory of the original missile wound.  
Available service medical records show the original wound was 
in the upper lumbar/lower thoracic area.  A VA examiner's 
drawing during examination in 1948 showed the scar to be in 
the lumbar area, while post-1946 reserve medical records 
refer to T-10 as the site of the original injury.  

Based on service medical records, the initial rating action 
in 1946 assigned a 40 percent rating for a moderately severe 
injury to Muscle Group XX under Diagnostic Code 3182 of the 
1933 rating schedule.  This award represented a finding of a 
moderately severe muscle injury to the lumbar region.  Under 
the 1933 schedule, a moderately severe muscle injury to the 
dorsal/thoracic region would have been evaluated as 20 
percent disabling and a severe injury as 40 percent 
disabling.  

Following 1948 VA examination, a rating action confirmed and 
continued the 1946 rating, but assigned that rating under 
Diagnostic Code 5320 of the 1945 rating schedule.  (The 
rating criteria under Diagnostic Code 5320 were the same as 
those previously under Diagnostic Code 3182 with only the 
numbering changed.)  This suggests that the 1948 rating 
action was also based on a finding of moderately severe 
injury to Muscle Group XX in the lumbar rather than the 
thoracic region of the spine.  

In 1997, the veteran sought an increased rating for his 
residuals of gunshot wound injury to Muscle Group XX.  VA 
examination in 1997 did not identify the exact location of 
the wound or the track of the bullet and the while the VA 
examiner in 1998 indicated the injury was to the lumbar 
region, he did not have the veteran's service or post-service 
medical records available for his consideration in making 
that determination.  The veteran's current claim for increase 
has been denied by the RO on the basis that his wound, while 
severe, was to the thoracic area rather than the lumbar area 
and that the maximum rating for severe injury to the thoracic 
region under Diagnostic Code 5320 is 40 percent.  In this 
regard, the Board notes that the rating for severe muscle 
injury to the lumbar region under old Code 3182 and current 
Diagnostic Code 5320 is 60 percent.  If the veteran's wound 
was, in fact, to the lumbar region then he has not been 
adequately informed as to the reasons and bases for the 
denial of his current claim as a 60 percent rating for the 
lumbar region has not been considered by the RO.  In view of 
the foregoing, additional development is necessary to 
determine the exact location of the wound as well as its 
severity.  Accordingly, the case is being remanded for the 
following action:



1.  The RO should schedule the appellant 
for VA examination in order to determine 
the location, nature and severity of 
service-connected residuals of gunshot 
wound injury to the spinal muscles, 
Muscle Group XX.  

Initially, the examiner is requested to 
review the entire claims folder, 
including all previous objective finding 
and diagnoses. Then, it is requested that 
there be responses to the following:

First, the examiner is requested to 
provide an opinion as to the exact 
location, (thoracic region, lumbar region 
or both) of the gunshot wound as well as 
its nature and extent.  The examiner 
should provide a description of all 
symptomatology attributable to the 
service injury to Muscle Group XX.  
Consideration should be afforded to the 
appellant's current complaints of back 
pain.   Specifically, and to the degree 
possible, the examiner should 
differentiate between any symptomatology 
attributable to muscle injury and that 
attributable to any other etiology.  All 
indicated tests and studies should be 
done, including but not limited to 
objective range of motion studies of the 
spine, expressed in degrees.  If limited 
motion is demonstrated, an opinion as to 
any increased functional loss due to 
painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

2.  The RO should review the examination 
report to include any medical opinion and 
determine if such is adequate for rating 
purposes, and particularly, is in 
compliance with this Remand.  If not, 
such examination reports should be 
returned for corrective action.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation in excess of 40 percent for 
injury to Muscle Group XX as a residual 
of gunshot wound, with application of all 
appropriate laws, regulations and 
diagnostic codes, including but not 
limited to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.56, and 4.73 (1999).  

If the benefit sought on appeal is denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case covering the new evidence and providing 
adequate reasons and bases for the determination.  After 
providing an opportunity for response, the case should be 
returned to the Board for further appellate consideration, if 
in order.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

